       Case 2:20-cv-02065-DLR Document 20 Filed 01/28/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Peter Strojnik,                                     No. CV-20-02065-PHX-DLR
10                  Plaintiff,                           ORDER
11   v.
12   Phoenix North Bell M6 LLC, et al.,
13                  Defendants.
14
15
16          The Court has an independent duty to determine whether it has subject-matter

17   jurisdiction over cases before it. See United Investors Life Ins. Co. v. Waddell & Reed Inc.,
18   360 F.3d 960, 967 (9th Cir. 2004). Recently, judges on this Court have remanded or

19   dismissed similar cases filed by this Plaintiff for lack of standing to bring a claim under the

20   Americans with Disabilities Act (“ADA”). See, e.g., Strojnik v. Driftwood Hosp. Mgmt.
21   LLC, No. CV-20-00343-PHX-DJH, 2021 WL 50456 (D. Ariz. Jan. 6, 2021); Strojnik v.
22   B&L Motels Inc., No. CV-20-08306-PHX-SPL, 2020 WL 7350897 (D. Ariz. Dec. 15,

23   2020); Strojnik v. Lonesome Valley Hosp. LLC, No. CV-20-08276-PHX-SPL, 2020 WL

24   7041347 (D. Ariz. Dec. 1, 2020). The Court likewise questions Plaintiff’s standing to bring

25   his ADA claim in federal court and, if he lacks standing, whether the Court should remand

26   the entire case for lack of subject-matter jurisdiction. Accordingly,
27          IT IS ORDERED that, by no later than February 12, 2021, Plaintiff shall file a
28   supplemental brief, limited to 10 pages, addressing whether he has Article III standing to
       Case 2:20-cv-02065-DLR Document 20 Filed 01/28/21 Page 2 of 2



 1   bring this ADA claim in federal court. Defendants shall file a response, limited to 10 pages,
 2   by no later than February 26, 2021. Plaintiff may file an optional reply, limited to 5 pages,
 3   by no later than March 5, 2021.
 4          Dated this 28th day of January, 2021.
 5
 6
 7
 8
                                                    Douglas L. Rayes
 9                                                  United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
